Citation Nr: 1615566	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral sciatica, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the RO adjudicated the Veteran's May 2012 and June 2012 notices of disagreement in a single July 2013 statement of the case (SOC).

The Board remanded the case in August 2014 to schedule the Veteran with a videoconference hearing in accordance with his August 2013 request.  The hearing was ultimately scheduled for April 2015; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for bilateral sciatica, to include as secondary to a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for acute lumbosacral strain.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The new evidence received since the August 2001 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.

CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied the claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the August 2001 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In an August 2001 rating decision, the RO previously considered and denied the Veteran's claim for service connection for a low back disability.  In particular, the RO reviewed the Veteran's service treatment records (STRs) and outpatient treatment reports from the Lynchburg General Hospital.  The RO observed that the STRs showed no findings regarding the claimed disability.  The RO also observed that the Veteran's post-service medical report indicated that the Veteran was seen in June 1997 with a compliant of a two or three day history of low back pain.  The RO indicated that the Veteran was diagnosed with acute lumbosacral strain after he injured himself after lifting a heavy object at work.  Finding that the condition was not related to the Veteran's period of military service, the RO denied the claim.  The Veteran was notified of the decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the August 2001 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2001 rating decision includes evidence that is both new and material to the claim.  Specifically, in the Veteran's October 2012 VA treatment records, the Veteran indicated that he has had back pain since a military training accident at Camp Pendleton.  The Veteran indicated that he was placed on light duty after this accident and was sent to Regional Medical Center for follow up.  Further, in his March 2012 statement in support of claim, the Veteran mentions the cumulative effects that performing physical training while in service have had on his low back.  Moreover, in June 2012, after a lumbar spine MRI was performed, the Veteran was diagnosed as having mild multilevel facet degenerative disease.  See June 2012 VA treatment records.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that an injury was incurred in service and that the Veteran has a current diagnosis that may be causally related to such an injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.

ORDER

1.  New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.


REMAND

A remand is necessary to afford the Veteran a VA examination and obtain a medical opinion regarding the nature and etiology of the claimed low back disability and claimed bilateral sciatica.  Further, the AOJ should secure any outstanding, potentially relevant medical records.

The Veteran has been diagnosed with degenerative disc disease and has contended that he has had back pain since his military training accident at Camp Pendleton.  See October 2012 VA treatment record; June 2012 VA treatment record; May 2012 notice of disagreement.  Further, he has attributed his low back disability to lifting heavy objects, and falling during training while wearing his full combat equipment.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the low back disability.  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disability and his bilateral sciatica.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, from November 2012 to the present. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disability and bilateral sciatica.  Specifically, whether it is at least as likely as not that the Veteran currently has a low back disability or bilateral sciatica that manifested in service or is otherwise causally or etiologically related to his military service.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis regarding the Veteran's low back.  Additionally, in determining whether the Veteran has as current disability for bilateral sciatica, the examiner should consider the Veteran's October 2012 VA treatment record complaint that he has mid lower back pain radiating to his sides, legs, and buttocks.

For each disability identified, the examiner should state whether it is at least as likely as not that the disability manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the entire claims file, must be made available for review.

3.  After completing the above actions, the AOJ should conduct any additional development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


